DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 25 March 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3 and 5-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sumi et al. (U.S. Patent 6,022,798) in view of Michael et al. (U.S. Patent 6,146,978) in view of Kawamura (U.S. Pub. 2006/0125022) in view of Greco et al. (U.S. Patent 6,121,129). 
Claim 1:  Sumi et al. discloses a semiconductor structure in Fig. 11, comprising:
a gate electrode (15; column 6, lines 20-26) above a portion of a semiconductor substrate (1; column 6, lines 20-26 and column 9, lines 48 and 49);
a source region (13a; column 6, lines 20-26 and column 9, lines 48 and 49) in the semiconductor substrate (1), on a first side (left side) of the gate electrode (15);
a drain region (13b; column 6, lines 20-26 and column 9, lines 48 and 49) in the semiconductor substrate (1), on a second side (right side) of the gate electrode (15), wherein the gate electrode (15) has a gate length along a first direction (horizontal direction in Fig. 11) taken from the source region (13a) to the drain region (13b); 
a trench contact (23; column 11, lines 6-10) having a bottom surface (bottom surface of 23), the bottom surface (bottom surface of 23) having a portion in contact with the drain region (13b), the trench contact (23) in a dielectric layer (18; column 10, lines 7-43) and laterally adjacent the gate electrode (15), wherein the dielectric layer (18) is over and in contact with the gate electrode (15), wherein the dielectric layer (18) is a single continuous dielectric layer, wherein the portion of the trench contact bottom surface (bottom surface of 23) in contact with the drain region (13b) has a trench contact length (length of 23 into and out of the page in Fig. 11) and a trench contact width (width of 23 in the horizontal direction in Fig. 11), and the trench contact (23) having an uppermost surface (upper surface of 23) substantially coplanar with an uppermost surface (upper surface 18) of the dielectric layer (18), and wherein the trench contact width (width of 23) is parallel with the first direction (horizontal direction in Fig. 11) and the trench contact length (length of 23) is orthogonal (into and out of the page in Fig. 11) to the first direction (horizontal direction in Fig. 11), wherein an entirety of the trench contact width (width of 23) is on the drain region (13b), wherein the trench contact width (width of 23) has a first outermost sidewall (left outermost sidewall of width of 23) spaced apart from a second outermost sidewall (right outermost sidewall of 23) along the first direction (horizontal direction in Fig. 11), and wherein the drain region (13b) extends laterally beyond both of the first outermost sidewall (left outermost sidewall of 23) and the second outermost sidewall (right outermost sidewall of 23); and
a conductor structure (25 and/or 26; column 11, lines 11 and 22) on a portion of the uppermost surface (upper surface of 18) of the dielectric layer (18).
Sumi et al. appears not to explicitly disclose the trench contact length greater than the trench contact width and the trench contact length of the portion of the trench contact bottom surface in contact with the drain region extends an entire length of the drain region.
Michael et al., however, discloses the trench contact length (length of 462 in vertical direction in Fig. 6; column 6, lines 48-65) greater than the trench contact width (width of 462 in the horizontal direction in Fig. 6; column 6, lines 48-65), and the trench contact length (length of 462) of the portion of the trench contact bottom surface (bottom surface of 462) in contact with the drain region (422; Figs. 4F and 6, column 6, lines 48-65) extends an entire length of the drain region (422) (Fig. 6) in order to increase surface area coupling.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sumi et al. with the disclosure of Michael et al. to have made the trench contact length greater than the trench contact width and the trench contact length of the portion of the trench contact bottom surface in contact with the drain region extends an entire length of the drain region in order to increase surface area coupling.
Sumi et al. in view of Michael et al. appears not to explicitly disclose the conductor structure on a portion of but not all of the trench contact; and a metallization layer connected to the conductor structure, the metallization layer including a dielectric material and one or more conductive lines within that dielectric material.
Kawamura, however, discloses the conductor structure (84; Fig. 23B, paragraph 143) on a portion of but not all of the trench contact (54b; Fig. 23B, paragraph 143); and a metallization layer (86 and 94; Fig. 23B, paragraph 148) connected to a conductor structure (84), and the metallization layer (86 and 94) including a dielectric material (86; Fig. 23B, paragraph 148) and one or more conductive lines (94; Fig. 23B, paragraph 148) within that dielectric material (86).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sumi et al. in view of Michael et al. with the disclosure of Kawamura to have the conductor structure on a portion of but not all of a trench contact; and a metallization layer connected to the conductor structure, the metallization layer including a dielectric material and one or more conductive lines within that dielectric material in order to route signal to and from the transistor.
Sumi et al. in view of Michael et al. in view of Kawamura appears not to explicitly disclose a conductive contact on the gate electrode, the conductive contact laterally spaced apart from the trench contact along the first direction, and the conductive contact having a midpoint laterally offset from a midpoint of the gate electrode along the first direction.
Greco et al., however, discloses, in Fig. 4D and column 8, lines 44-50, a conductive contact (70) on the gate electrode (311), the conductive contact (70) laterally spaced apart from the trench contact (71) along the first direction (direction between 321b and 321), and the conductive contact (70) having a midpoint (midpoint of 70) laterally offset from a midpoint (midpoint of 311) of the gate electrode (311) along the first direction.
Greco et al. also discloses in Fig. 3D and Fig. 4F that alternatively the conductive contact (44) or (80) having a midpoint (midpoint of 44) or (midpoint of 80) coincident with a midpoint (midpoint of 31) or (midpoint of 80) of the gate electrode (31) or (311 left) along the first direction.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sumi et al. in view of Michael et al. in view of Kawamura with the disclosure of Greco et al. to have made a conductive contact on the gate electrode, the conductive contact laterally spaced apart from the trench contact along the first direction, and the conductive contact having a midpoint laterally offset from a midpoint of the gate electrode along the first direction in order to improve performance (column 1, lines 34-36) and to provide suitable alternative location of the conductive contact.
Claim 2:  Sumi et al. in view of Michael et al. in view of Kawamura in view of Greco et al. discloses the semiconductor structure of claim 1 and further discloses a metallization layer (86 and 94) connected to a conductor structure (84), the metallization layer (86 and 94) including a dielectric material (86) and one or more conductive lines (94) within that dielectric material (86) (Kawamura, prima facie case of obviousness as stated above).
Claim 3:  Sumi et al. in view of Michael et al. in view of Kawamura in view of Greco et al. discloses the semiconductor structure of claim 2 and Kawamura further discloses wherein the metallization layer (86 and 94) is over the entire conductor structure (84 on the right) (Fig. 23B).
Claim 5:  Sumi et al. in view of Michael et al. in view of Kawamura in view of Greco et al. discloses the semiconductor structure of claim 1 and Sumi et al. further discloses wherein the conductor structure (25 and/or 26) extends from the trench contact (23) onto an adjacent field (portion of 1 to the right of 23 and below 25 and/or 26) of the semiconductor substrate (1) (Fig. 11).
Claim 6:  Sumi et al. in view of Michael et al. in view of Kawamura in view of Greco et al. discloses the semiconductor structure of claim 1, and Sumi et al. further discloses wherein at least one of the source region (13a) and the drain region (13b) includes a conductive surface (upper surface of 13a or 13b, and/or 21; Fig. 11, column 10, lines 2-6) on the semiconductor substrate (1).
Claim 7:  Sumi et al. in view of Michael et al. in view of Kawamura in view of Greco et al. discloses the semiconductor structure of claim 6, and Sumi et al. further discloses wherein the conductive surface (upper surface of 13a or 13b, and/or 21) comprises a silicide material (21) (Fig. 11, column 10, lines 2-6).
Claim 8:  Sumi et al. in view of Michael et al. in view of Kawamura in view of Greco et al. discloses the semiconductor structure of claim 6, and Sumi et al. further discloses wherein the conductive surface (upper surface of 13a or 13b, and/or 21) comprises a doped region (13a or 12b) of the semiconductor substrate (1) (Fig. 11, column 6, lines 20-26 and column 9, lines 48 and 49).

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sumi et al. (U.S. Patent 6,022,798) in view of Michael et al. (U.S. Patent 6,146,978) in view of Kawamura (U.S. Pub. 2006/0125022) in view of Greco et al. (U.S. Patent 6,121,129) as applied to claim 1 above, and further in view of Faust et al. (U.S. Pub. 2002/0001944). 
Claim 9:  Sumi et al. in view of Michael et al. in view of Kawamura in view of Greco et al. discloses the semiconductor structure of claim 1.
Sumi et al. in view of Michael et al. in view of Kawamura in view of Greco et al. appears not to explicitly disclose the trench contact comprises copper.
Faust et al., however, discloses copper (paragraph 28) is a suitable material for the trench contact (110; Fig. 2, paragraph 28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sumi et al. in view of Michael et al. in view of Kawamura in view of Greco et al. with the disclosure of Faust et al. to have made the trench contact comprises copper because the selection of a known material based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).
Claim 10:  Sumi et al. in view of Michael et al. in view of Kawamura in view of Greco et al. discloses the semiconductor structure of claim 1 and Sumi et al. further discloses a layer (22; Fig. 11, column 7, lines 17-19) lining surfaces of the trench contact (23).  
Sumi et al. in view of Michael et al. in view of Kawamura in view of Greco et al. appears not to explicitly the layer comprising copper and silicon.  
Faust et al., however, discloses the layer (106; paragraph 28) comprising copper and silicon (paragraph 28).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sumi et al. in view of Michael et al. in view of Kawamura in view of Greco et al. with the disclosure of Faust et al. to have made the layer comprise copper and silicon in order to protect adjacent elements.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822